Citation Nr: 0841381	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which characterized the 
veteran's claim as an application to reopen and denied the 
claim on the grounds that no new and material evidence had 
been submitted.  The veteran filed a timely appeal to the 
Board, which declined to grant an application to reopen in a 
decision dated May 2007.  

The veteran subsequently appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2008, a 
Joint Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated that 
same month, the Court vacated the May 2007 Board decision 
pursuant to the Joint Motion, and remanded the case to the 
Board for readjudication consistent with its Order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the May 2008 Joint Motion and subsequent Order, 
the veteran's claim will hereinafter be adjudicated as a new 
claim for service connection for an anxiety disorder, rather 
than an application to reopen a previously denied claim for a 
nervous condition.  

The record reflects that the veteran is presently being 
treated for an anxiety disorder of unspecified origin.  
Review of the service treatment records shows that the 
veteran received an impression of "anxiety disorder?" in 
May 1978, while in active service.  On remand, a VA 
examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA mental 
health examination in order to determine 
the nature and etiology of any anxiety 
disorder present.  The claims folder 
should be reviewed prior to the 
examination, and a notation to the effect 
that this record review took place should 
be included in the report.  

If an anxiety disorder is found, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that it is 
related to the veteran's period of active 
service.  The examiner must provide 
specific reasons and bases for any opinion 
rendered, and reconcile his or her opinion 
with the service treatment records, 
including the impression of "anxiety 
disorder?" dated in May 1978, depressed 
disorder in June 1978, personality 
disorder in June and July 1978, and 
sociopathic personality disorder on VA 
examination in October 1993. 

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
